Per Curiam :
It is true that assessments considerably in excess of the amount actually required for the payment of Tosses have frequently been sustained. If not much in excess the presumption is that the gross sum was properly laid in view of the costs at*229tending- -the collection of numerous small amounts, and the probable insolvency of the makers of some of the notes. In such cases the burden of showing the assessment to be excessive is on the person alleging it t-o be so. The assessment, however, may be so much in excess .of the amount required for the payment of losses, as to change the burden of proof, and compel the company to prove that it is reasonably proper in considering all the circumstances.
That is - just this ease; and the company having wholly failed to give any evidence showing the sum to be reasonably proper, there was no error in giving binding instructions to the jury to find for the defendants. The reasons for- this conclusion are well stated in the able opinion of the learned judge in discharging the rule for a new trial.
Judgment affirmed.